 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN MOISES NIETO,                                Case No. 1:20-cv-00291-DAD-JLT (PC)
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        TO DISMISS ACTION FOR FAILURE
13             v.                                       TO PROSECUTE
14    WARDEN GORDON, et al.,
                                                        14-DAY DEADLINE
15                        Defendants.

16

17            On January 13, 2021, the Court issued Findings and Recommendations construing
18   Plaintiff’s “Second First Amended Complaint” as notice of Plaintiff’s intention to stand on his
19   first amended complaint. (Doc. 15.) The Court recommended that this action proceed only on the
20   claims found cognizable it its December 17, 2020, screening Order (Doc. 12), and that all other
21   claims and defendants should be dismissed. (Doc. 15.) Plaintiff filed timely objections to the
22   Findings and Recommendations. (Doc. 16.) The Court conducted a de novo review of this case,
23   including Plaintiff’s objections, and entered an Order adopting the Findings and
24   Recommendations in full and dismissing non-cognizable claims. (Doc. 17)
25            On February 3, 2021, the Clerk of Court served a copy of the Order on Plaintiff. However,
26   on February 22, 2021, the U.S. Postal Service returned the mail as “Undeliverable, Return to
27   Sender, Refused, Unable to Forward.” To date, Plaintiff has not updated his address with the
28   Court.
 1           As explained in the Court’s first informational order, parties appearing pro se must keep

 2   the Court advised of their current address. (Doc. 6 at 5.) Pursuant to the Local Rules, if mail

 3   directed to a pro se plaintiff at his address of record is returned by the U.S. Postal Service and the

 4   plaintiff fails to update his address within 63 days, the Court may dismiss his action for failure to

 5   prosecute. L.R. 183(b).

 6           The Local Rules also provide that “[f]ailure of counsel or of a party to comply with . . .

 7   any order of the Court may be grounds for the imposition by the Court of any and all sanctions

 8   . . . within the inherent power of the Court.” L.R. 110. “District courts have inherent power to

 9   control their dockets” and, in exercising that power, may impose sanctions, including dismissal of

10   an action. Thompson v. Hous. Auth., City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A

11   court may dismiss an action based on a party’s failure to prosecute an action, obey a court order,

12   or comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)

13   (dismissal for failure to comply with a court order to amend a complaint); Malone v. U.S. Postal

14   Serv., 833 F.2d 128, 130–31 (9th Cir. 1987) (dismissal for failure to comply with a court order);

15   Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and

16   to comply with local rules).

17           Although more than 63 days have passed since the U.S. Postal Service returned the

18   Court’s screening order, Plaintiff has failed to notify the Court of his current address. Apparently,

19   Plaintiff has abandoned this action. Whether he has done so intentionally or mistakenly is

20   inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders and Local Rules.
21   The Court declines to expend its limited resources on a case that Plaintiff has chosen to ignore.

22           Accordingly, the Court RECOMMENDS that this action be DISMISSED without

23   prejudice for Plaintiff’s failure to prosecute.

24           These Findings and Recommendations will be submitted to the United States District

25   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

26   of the date of service of these Findings and Recommendations, Plaintiff may file written
27   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

28   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

                                                       2
 1   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 2   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     May 19, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
